Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the amendment filed on 12/02/2020. Claims 10-14 are pending. Claims 1-9 are withdrawn

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplona et al. (US20180263488A1, cited on record), in view of Sprowl (US20180103841A1, cited on record).

Independent claim 10, Pamplona teaches a method for adjusting sight lines from an image produced by screen such that the adjusted sightlines replicate the sightlines perceived by an optical system viewing a physical eye chart (Figs. 1-2B, and Figs. 16A-Figs-26; e.g. 201, [0148] “a display screen of the MCD 205 may function as the display screen of the NETRA aberrometer. A computer onboard the MCD may control this display 
a) using a first lens (320) in visual communication with an image presented upon a display screen (405) wherein the first lens demagnifies the image presented upon the screen (Figs. 1-2B, and Figs. 16A-Figs-26; [0149] “refractive assessment tool 201 that includes a variable lens system 211 and a NETRA aberrometer, in an illustrative implementation of this invention. For example, the display screen 1618 may comprise a display screen of an MCD 205 that is attached to the tool 201”. [0173] “in some use scenarios, if spherical power is being optimized during a particular step of the testing procedure, the user inputs feedback regarding whether a test image appears clearer with the current VLS setting (a changed spherical power) than with the last VLS setting (a prior spherical power) (Step 1903)”. Examiner note – when the user adjusts the first lens e.g. e.g. 211 demagnify/magnify the image for clearer vision as step 1903 of Fig. 19); 
wherein the first lens uses an surface that is proximal to the display screen and wherein the first lens uses a concave surface that is distal to the display screen (Figs. 2B, and 16A; [0069], “FIGS. 2A, 2B and 2C show Alvarez lenses surfaces 261, 262 in three different positions”. Examiner note - wherein the first lens e.g. 211 have a proximal surface to the display screen e.g. 205, uses a concave surface that is distal to the display screen, the Alvarez lens surface 262, 261 have concave surface that is distal to the display screen, when in use in refractive tool e.g. 201); 
b) using a second lens (360) in visual communication with the first lens wherein the second lens magnifies the demagnified image sent by the first lens (Figs. 1-2B, and Figs. 16A-Figs-26; [0149] “lens for relaxing the eyes 1614 and a display screen 1618. For 
c) presenting the demagnfifed image from the second lens to an end user (Figs. 1-2B, and Figs. 16A-Figs-26; [0165] “the change in user experience when changing between VLS subjective measurements and NETRA Measurements is reduced. In some cases, virtual reality content is displayed both while performing NETRA Measurements and while performing VLS subjective measurements” [0173] “The refractive assessment is outputted, in human perceptible form, via one or more I/O devices (Step 1905)”).
Pamplona does not explicitly disclose wherein the first lens uses an aspherical surface.
However, Sprowl teaches wherein the first lens uses an aspherical surface (Fig. 2; [0027] “an Alvarez lens which works by sliding two or more aspheric surfaces laterally relative to each other”).
Therefore, Sprowl teaches wherein the first lens uses an aspherical surface as it enables to change spherical power ([0027]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the first lens uses an aspherical surface, such as an Alvarez lens as taught by Sprowl being an aspherical surface in the system of Pamplona for the purpose of changing spherical power (Sprowl, [0027]).
Claim 11, Pamplona, Sprowl teaches the method in claim 10, further including the step of using an aperture piece (255) to constrict the image presented upon the display screen as perceived by the first lens (Pamplona; Fig. 16A, [0150] e.g. masks 1616, 1617. each mask (e.g., 1616, 1617) may filter light, such that, at any given time: (a) light from a part of the cornea that is being measured at the given time passes through the filter and (b) light from the parts of the cornea that are not being measured at the given time does not pass through the filter. The masks are work as the aperture piece, they are constricting the image presented upon the display screen as perceived by the first lens).  

Claim 14, Pamplona, Sprowl teaches the method in claim 10, further including the step of using a deformable adjustable lens system (800) to form a phoropter device (Pamplona; Figs. 1-2B, 2, 16A; see Fig. 2 for e.g. Alvarez lens e.g. 261,262 [0060] the VLS includes an Alvarez lens pair, including two lens and one or more actuators. The actuators translate the two Alvarez lenses relative to each other. This translation occurs in one or two dimensions perpendicular to the optical axes of the Alvarez lenses and causes the spherical power, cylindrical power or axis of astigmatism (or a combination of any of these refractive attributes) of the VLS to change. In some cases, an additional actuator rotates the two Alvarez lenses together or relative to each other to facilitate the search for the axis of astigmatism and [0119-0120] for auto-refractor measurement), allowing estimates of the user's refractive error in each eye (see Fig. 25, shows the method for setting of VLS to measure both Spherical and Cylindrical attributes).
Pamplona teaches in FIG. 1, the refractive measurement tool 201 includes a variable lens system that comprises a right variable lens 211 and a left variable lens 221, at the location of the first lens e.g. 211/221 (0050) and  the variable lens system (VLS) may be implemented in many different ways. For example, in some implementations, the VLS includes one or more of the following: an Alvarez lens pair (see [0059]), but Pamplona does not explicitly disclose the deformable adjustable lens system disposed between a user's eye and the second lens.
Therefore, having the deformable adjustable lens system disposed between a user's eye and the second lens, enables the Alvarez lenses and causes the spherical power, cylindrical power or axis of astigmatism (or a combination of any of these refractive attributes) of the VLS to change ([0060]). It has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950). (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device).

Claim 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Pamplona et al. (US20180263488A1, cited on record), Sprowl (US20180103841A1, cited on record), as applied to claim 11 above, and further in view of Jako (US4571038, cited on record).
Claim 12, Pamplona, Sprowl teaches the method in claim 11 further including the step of using a pair of lens tubes (250) to keep a first set of first and second lenses and a second set of first and second lenses in alignment.
Pamplona teaches a first set of first and second lenses and a second set of first and second lenses in alignment, however does not explicitly teach including the step of using a pair of lens tubes (250). 
However, Jako teaches a binocular microscope teach including the step of using a pair of lens tubes (250) (Figs. 2 and 3; [26:29] “Two objectives 22 each constitute the inlet elements of a pair of monocular systems or tubes 28”. [Col. 3;33:37] “The monocular systems 28 also include a magnification changer 30 comprising a front lens element 32 and a rear lens element 34 as well as a compound eyepiece 36 including a front element 38 and a rear element 40”. Examiner note - the pair of lens tubes 28, shown aligning lenses 34/32 as part of the magnification changer).
Therefore, Jako teaches the step of using a pair of lens tubes as it enables the light then passes through the magnification changer 30 of the monocular tubes 28, passing successively through lenses 32 and 34 ([col. 4; 16:20]). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the step of using a pair of lens tubes as taught by Jako in the system of Pamplona, Sprowl for the purpose of changing spherical power (Jako, [col. 4; 16:20]).

Claim 13, Pamplona, Sprowl, Jako combination teaches the method in claim 12, further including the step of moving the pair of lens tubes to comport with the PD of an end user (Jako; previously teaches above the obviousness of having a pair of “lens tubes” for holding a lens system in a binocular measurement tool as the prior art disclosed, the first lenses 211/221 and second lens 1614/1615 requires a lens tube or lens barrel.  Pamplona; see [0085] actuator 310 is increasing PD or pupillary distance 314. In FIG. 5B, the actuator 310 is reducing PD 314. A user turns a dial 311, which in turn imparts mechanical force to a system for transmitting mechanical force (e.g., a transmission or gear system) 312, which in turn transmits mechanical force to adjust PD).  Page 3 of 6Application/Control No. 16/176,631

Response to Arguments
Applicant's arguments filed 07/08/2015 have been fully considered but they are not persuasive. 
Applicant argues on pg. 5, 2nd Par. “However, Pamplona actually teaches away from using lenses or other methods to replicate the sightlines perceived in viewing a physical eye chart. In Pamplona at figure 9B a user is shown taking the cell phone off of the Pamplona device so that physical eye chart can be viewed at a physical distance away from the device. This clearly shows that the cited prior art teaches away from trying to replicate physical eye chart sightlines within an apparatus. Paragraph 92 of Pamplona further teaches away from the present claim set by describing how a user of the Pamplona device needs to remove the smart phone and look at a traditional paper eye chart”.
Examiner respectfully disagrees since Pamplona teaches the invention of claim 10, Sprowl combination is used to support the disclosure of the alvarez lens to teach obviousness of having a first lens that uses aspherical surface. Applicant arguments does not commensurate with the rejection of record. Applicant is arguing regarding Figure 9B, and examiner has never relied upon that figure or paragraph cited above.
Applicant argues on pg. 5, 3rd Par. “Moreover, adding the attributes of Sprowl and/or Jako to Pamplona to create the presently claimed invention would render the base reference of Pamplona as unsuited for its intended purpose of creating a temporary set of eyeglasses. Also, the present claim limitation of using a second lens system, see claim 10 part b, would destroy the utility of Pamplona which is to create a set of eyeglasses that can be tested by the user. Adding a second lens system to Pamplona would not yield a traditional lens refraction for testing which is the goal of Pamplona. In other words, the entire point of Pamplona is to create a physical refraction that the user can test against an image presented on a smartphone or in the physical world by removing the smart phone”.
Examiner respectfully disagrees as mentioned above Pamplona addresses, claim 10 part b (Figs. 1-2B, and Figs. 16A-Figs-26; [0149] “lens for relaxing the eyes 1614 and a display screen 1618. For example, the display screen 1618 may comprise a display screen of an MCD 205 that is attached to the tool 201. [0158] “First, eye relaxation is improved due to the adjustments for sphere, cylinder and axis during the VLS subjective measurements, thus improving the accuracy of the NETRA Measurements”. Examiner note – second lens e.g. 1614 is in visual communication with first lens e.g. 211 wherein lens e.g. 1614 magnifies accordingly the image and relax the eye), there is no reason that the invention would be destroyed. As previously stated above applicant does not commensurate with rejection of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             
/MARIN PICHLER/Primary Examiner, Art Unit 2872